                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE

RUSSELL R. JAGDEO,                      )
                                        )
                  Plaintiff,            )
                                        )
v.                                      )      No.    3:17-CV-469
                                        )             Judge Phillips
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                  Defendant.            )

                                       ORDER

       This Social Security case is before the Court to consider the Report and

Recommendation of United States Magistrate Judge Debra C. Poplin dated February 19,

2019 [Doc. 24]. Judge Poplin recommends that the plaintiff’s motion for summary

judgment [Doc. 17] be granted in part and the case be remanded to the Commissioner for

further proceedings. Judge Poplin further recommends that the defendant’s motion for

summary judgment [Doc. 22] be denied. No objections to the Report and Recommendation

have been filed and the time for doing so has passed. 28 U.S.C. § 636(b)(1); E.D. Tenn.

L.R. 7.2.

       The Court has carefully reviewed this matter, including the administrative record

and the underlying pleadings [Docs. 17, 18, 22, 23]. The Court is in agreement with

Magistrate Judge Poplin’s recommendation which the Court adopts and incorporates into

its ruling.   Accordingly, the Court ACCEPTS IN WHOLE the Report and

Recommendation [Doc. 24]. The plaintiff’s motion for summary judgment [Doc. 17] is
    GRANTED in part to the extent that it seeks remand to the Commissioner.            The

    Commissioner’s motion for summary judgment [Doc. 22] is DENIED.                    The

    Commissioner’s decision is REVERSED and REMANDED pursuant to Sentence Four

    of 42 U.S.C. § 405(g) for further proceedings consistent with Magistrate Judge Poplin’s

    Report and Recommendation [Doc. 24].

          IT IS SO ORDERED.



                                       s/ Thomas W. Phillips
                                     SENIOR UNITED STATES DISTRICT JUDGE



ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT




                                              2
